FILED
                                                                            Nov 02 2020, 9:19 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Curtis T. Hill, Jr.                                       David R. Hennessy
      Attorney General of Indiana                               Indianapolis, Indiana

      Angela N. Sanchez
      Assistant Section Chief, Criminal
      Appeals
      Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      State of Indiana,                                         November 2, 2020
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                20A-CR-664
              v.                                                Appeal from the Marion Superior
                                                                Court
      Justin Jones,                                             The Honorable Grant W. Hawkins,
      Appellee-Defendant.                                       Judge
                                                                Trial Court Cause No.
                                                                49G05-1802-F2-5853



      Najam, Judge.


                                        Statement of the Case
[1]   The State appeals the trial court’s order that the State produce a confidential

      informant (“CI”) for an interview with Justin Jones’ counsel. The State raises

      one issue for our review, namely, whether the court abused its discretion when


      Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020                           Page 1 of 10
      it ordered that Jones’ counsel be permitted to conduct a face-to-face interview

      with the CI.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On June 3, 2017, Sarah Thompson was at home with her two small children.

      At some point that night, two males, one masked and one unmasked, kicked in

      the door to her home. The men “tied [Thompson] up” and “assaulted her”

      while they passed a handgun “back and forth.” Appellant’s App. Vol. 2 at 28.

      The men held Thompson and her children for several hours while they searched

      the house. Ultimately, the men stole jewelry, shoes, purses, gaming consoles,

      and a vehicle. After the men had left, Thompson was able to provide

      Indianapolis Metropolitan Police Department (“IMPD”) Detective James Hurt

      with a description of the unmasked man.


[4]   The next day, IMPD officers responded to a report that shots had been fired at

      a different location, and they discovered the stolen vehicle. Officers also found

      a cell phone next to the vehicle and a black mask, a baseball hat, and a flip

      phone inside the vehicle. Officers were able to determine that the cell phone

      they had found next to the car belonged to Jones.


[5]   On August 10, IMPD Lieutenant Leo George, who was investigating a group

      of “serial burglars” in Indianapolis, spoke with a CI who had information about

      a home invasion. Appellant’s App. Vol. 3 at 165. At the time, the CI was in

      custody following an arrest for an unrelated crime. The CI provided Lieutenant
      Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020      Page 2 of 10
      George with “several specific details” about the offense that were only known

      to the victim and law enforcement officers. Appellant’s App. Vol. 2 at 30. The

      CI informed Lieutenant George that David Johnson and Jimmy Hapner were

      involved in the offense and that an individual known as Haughville Cody had

      planned the robbery.


[6]   Lieutenant George recognized Johnson as a member of the group he was

      investigating. He also determined that Thompson’s description of the

      unmasked assailant matched a booking photograph of Hapner. And Lieutenant

      George learned that Jones, whose middle name is Cody, had a connection to

      the area of Indianapolis known as Haughville. Lieutenant George then

      forwarded the information regarding the possible subjects to the officers who

      were investigating the robbery at Thompsons’ home. Lieutenant George did

      not provide any information regarding the CI’s identity to the investigating

      officers, and the investigating officers never spoke with the CI.


[7]   In April 2018, the State charged Jones with burglary, as a Level 2 felony;

      robbery, as a Level 3 felony; criminal confinement, as a Level 3 felony;

      kidnapping, as a Level 3 felony; kidnapping, as a Level 5 felony; and auto theft,

      as a Level 6 felony. The State also charged Johnson and Hapner with various

      crimes.


[8]   The three co-defendants deposed Lieutenant George. During his deposition,

      the defendants asked Lieutenant George several questions about the

      information he had learned from the CI. Lieutenant George declined to answer

      some of those questions on the ground that the answers could provide
      Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020        Page 3 of 10
       information about the CI’s identity. Thereafter, Johnson filed a motion to

       compel, in which he asked the court to direct Lieutenant George to answer the

       questions regarding the CI. 1 Jones joined in that motion, and he filed a brief in

       support. In that brief, Jones asserted that he sought the answers to the

       questions regarding the CI because “[o]nly two people committed the crime,”

       and, if there was a third person involved, “it certainly could have been [the CI]

       who apparently knew so much and whose identity is being hidden.” Id. at 137.

       And Jones asserted that he “has a constitutional right to explore that

       possibility.” Id.


[9]    The State responded and asserted that Jones was seeking “information that

       would reveal the identity” of the CI. Id. at 173. The State also asserted that it

       had “properly invoked the informer’s privilege” and that Jones had not shown

       “by actual evidence” that the disclosure would be “relevant,” “helpful,” or

       “essential to a fair trial.” Id. at 174. Accordingly, the State asserted that

       “disclosure of the [CI] in this case would not be appropriate[.]” Id. at 176.


[10]   At a hearing on the motion on November 11, Jones asserted that he needed the

       information regarding the CI in order to learn if, during a “huge delay” between

       the offenses and the filing of the charges against him, the victim had provided

       any information to the CI. Tr. at 7. The State responded and asserted that the

       CI had simply provided “suspect information” that “got the detectives from




       1
           Neither party has provided a copy of Johnson’s motion to compel on appeal.

       Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020              Page 4 of 10
       point A to point B” and that none of the information from the CI “is going to

       be used.” Id. at 8. The trial court asked the parties to submit additional briefing

       on the issue.


[11]   The court held another hearing on the motion to compel on January 11, 2019.

       At that hearing, Jones asserted that the information from the CI was important

       because it “led to everything else.” Id. at 19. And Jones maintained that the

       “credibility and reliability” of that information was “critical” to his defense. Id.

       The State contended that Jones was merely on a “fishing expedition” and that

       he could not point to actual evidence that he believed he could obtain from the

       CI. Id. at 24. The trial court directed the parties to work together to provide as

       much information as possible.


[12]   The parties were able to work together, and Jones was able to gather some

       information regarding the source of the CI’s information. However, the parties

       returned to court for another hearing on the motion on April 18. At that

       hearing, the State asserted that the CI has “never been anybody who’s ever

       going to be a witness” at trial or who “was involved in this.” Id. at 64. The

       State also reiterated that the information from the CI simply pointed officers in

       the “direction of a place to look” for suspects, but that the State did not file

       charges based on the CI’s information. Id. at 72. Rather, the State asserted that

       Jones’ cell phone found near the stolen car was what “led to” his arrest. Id.

       Jones’ counsel stated he needed the information regarding the CI and that he

       “would like” the CI’s identity because “you can’t test a person’s credibility

       much without it.” Id. at 73. But Jones’ counsel stated that he “would accept

       Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020         Page 5 of 10
       any limitations that would protect [the CI’s] identity,” including an order to not

       share the CI’s identity with Jones. Id.


[13]   Following that hearing, the parties agreed to allow Jones’ counsel to question

       the CI in a manner that did not disclose the identity of the CI. According to

       that agreement, the parties arranged for a telephone interview during which the

       CI answered questions using a machine to disguise the CI’s voice. However,

       the machine did not work, so the parties were not able to conduct the interview.


[14]   The parties then agreed that Jones could submit written questions to the CI,

       which Jones did on May 16. Lieutenant George then asked the CI questions,

       and the State recorded those questions and answers using a machine to alter the

       CI’s voice. The State provided a copy of that recording to Jones on August 20.

       However, Jones could not understand the recording, and he asserted that some

       of the CI’s answers “begged follow up questions,” which Jones could not ask

       due to the format of the interview. Appellant’s App. Vol. 2 at 241.

       Accordingly, on August 22, Jones filed a second motion to compel.


[15]   At another hearing on the motion to compel, the parties agreed that the State

       would provide a transcript of the CI’s interview to Jones and, if Jones wanted to

       question the CI further based on the transcript, the parties would arrange an

       interview during which someone would relay questions and answers to and

       from the informant. The parties then conducted another interview with the CI.

       During that interview, Jones relayed questions over the phone to the

       prosecutor, who then relayed them to the CI. However, Jones became

       concerned with that format because “there was a significant pause” between
       Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020      Page 6 of 10
       Jones’ questions and the CI’s answers. Appellant’s App. Vol. 3 at 141. As

       such, Jones filed a supplement to his motion to compel. In that motion, Jones

       asserted that it was “impossible to know what was going on” or whether “there

       was consultation regarding the answers” because Jones could not confront the

       CI in person. Id. Jones also asserted that the CI’s answers “contradicted” the

       information that Jones had obtained from Lieutenant George in “some

       significant respects.” Id. Jones then asserted that the CI was now a necessary

       witness for trial, and Jones requested a face-to-face interview with the CI.


[16]   The State responded and reiterated its argument that it had invoked the

       informer’s privilege and that Jones’ argument consisted only of bare assertions

       “devoid of any factual support.” Id. at 156. Specifically, the State asserted that,

       even if the “alleged inconsistencies” between the CI’s answers and Lieutenant

       George’s statements existed, those inconsistencies “would still not constitute

       actual evidence that disclosure of the CI’s identity would be relevant or helpful

       or essential to a fair trial.” Id. Accordingly, the State alleged that Jones had

       not met his burden to overcome the privilege.


[17]   The court found that the parties had made “three attempts” for Jones to

       question the CI in a manner that protected the CI’s identity, all of which had

       failed. Id. at 211. Accordingly, the court ordered the State to produce the CI

       for a face-to-face interview with Jones’ counsel. However, the court ordered

       Jones’ counsel not to ask “any questions that may disclose the [CI’s] identity,

       identifiers, residence, etc.” Id. at 212. This interlocutory appeal ensued.



       Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020       Page 7 of 10
                                       Discussion and Decision
[18]   The State contends that the trial court erred when it granted Jones’ motion to

       compel. Our Supreme Court has recently stated that trial courts “have broad

       discretion on issues of discovery.” Beville v. State, 71 N.E.3d 13, 18 (Ind. 2017).

       “Accordingly, discovery rulings—such as rulings on motions to compel—are

       reviewed for an abuse of that discretion.” Id. Here, the State specifically

       contends that the court abused its discretion when it granted Jones’ motion to

       compel because the face-to-face interview between the CI and Jones’ counsel

       would lead to the identification of the CI. And the State asserts that the

       informer’s privilege is applicable in this case to protect the CI’s identity.


[19]   Under the informer’s privilege, the State may withhold the disclosure of

       evidence that reveals an informant’s identity for at least two important policy

       reasons: preventing retaliation against informants and ensuring that individuals

       come forward with information to help law enforcement. Id. at 19. “The

       informer’s privilege, however, is not absolute: if the accused seeks disclosure,

       the burden is on him to ‘demonstrate that disclosure is relevant and helpful to

       his defense or necessary for a fair trial.’” Id. (quoting Schlomer v. State, 580
N.E.2d 950, 954 (Ind. 1991)). If the defendant meets his burden, the burden

       then shifts to the State to present evidence showing that disclosure is not

       necessary to the defendant’s case or that disclosure would threaten its ability to

       recruit or use CIs in the future. Id. At that point, the trial court must evaluate

       the evidence and determine whether disclosure is appropriate. See id.



       Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020         Page 8 of 10
[20]   However, the State bears the initial responsibility to prove that the privilege

       applies. See id. at 21. Thus, before we determine whether Jones met his burden

       as the defendant seeking privileged information, we must first determine

       whether the State properly asserted that privilege. In order for the State to

       invoke the privilege, the State “must show that the CI’s identity would be

       revealed if the criminal defendant’s discovery request is granted.” Id.


[21]   On appeal, the State asserts that it met its initial burden to assert the privilege

       because the in-person interview will reveal to Jones’ counsel “sufficient means

       to deduce” the CI’s identity. Appellant’s Br. at 17. Specifically, the State

       asserts that the face-to-face meeting “will necessarily reveal the informant’s

       physical appearance and a variety of personal characteristics such as

       mannerisms, voice, and speech patterns” to Jones’ counsel, which information

       will “make it much easier to discover the [CI’s] identity.” Id. at 18.


[22]   However, we agree with Jones that the “State never goes beyond an assumption

       that defense counsel seeing the informant will reveal the informant’s identity.”

       Appellee’s Br. at 8. Indeed, during a hearing on the motion to compel, the

       State conceded that it did not know whether Jones’ counsel would recognize

       the CI. And the State acknowledges that, while the in-person interview

       “might” reveal certain of the CI’s identifiers to Jones’ counsel, it “may not.”

       Appellant’s Br. at 17. But it is not enough to show that the CI’s identity might

       be revealed. Rather, it was the State’s burden to prove that the CI’s identity

       would be revealed as a result of the face-to-face interview. See Beville, 71 N.E.3d

       at 21 (emphasis added).

       Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020         Page 9 of 10
[23]   If we were to adopt the State’s position, we would, in essence, preclude the

       disclosure of any communications in which someone could potentially identify a

       CI. We decline to adopt that position. Here, the court fashioned a solution

       that balanced Jones’ right to information that would allow him to prepare his

       defense with the State’s desire to keep the CI’s identity hidden when it allowed

       Jones’ counsel to interview the CI without asking any questions that would

       reveal the CI’s identity. Because the State did not meet its burden to

       demonstrate that the CI’s identity would be revealed, it has failed to meet it

       initial burden to establish that the informer’s privilege applies in this case.


[24]   Still, even if we were to agree with the State that it had properly invoked the

       privilege, Jones has met his burden to demonstrate that the CI had information

       that is relevant and helpful to his defense or necessary for a fair trial. See Beville,
78 N.E.3d at 19. In his brief, Jones raises numerous questions that suggest the

       information from the CI would be helpful for him to understand how the

       officers investigating the robbery at Thompson’s house linked him to that

       offense. Accordingly, we conclude that the trial court did not abuse its

       discretion when it granted Jones’ motion to compel, and we affirm the trial

       court.


[25]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CR-664 | November 2, 2020         Page 10 of 10